DETAILED ACTION
Status of the Claims
Claims 1-11, 13, 16-24, and 26-29 are currently pending and examined herein.
The following Office Action is in response to Applicant’s communication dated 04/06/2021.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  Specifically, the rejections under 35 U.S.C. 112(b) and 112(d) have been withdrawn.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 09/18/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/461,356 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

New or Modified Claim Rejections – 35 U.S.C. 103(a)
Necessitated by Amendments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Bhattacharjee et al., Denniff et al., and Wong et al.
Claims 1-4, 6-11, 13, 16-17, and 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee et al. (U.S. PGPub 2016/0281166 A1, cited in IDS of 05/15/2020, of record) in view of Denniff et al. (Anal. Chem., 2014, 86:8489-8495, cited in IDS of 05/15/2020, of record), and further in view of Wong et al. (Current Protocols in Molecular Biology 7.11.1-7.11.11, January 2013).
claim 1, Bhattacharjee teaches a method for detecting at least one mutation in a sample CFTR nucleic acid comprising 
(a) extracting genomic DNA comprising a sample CFTR nucleic acid from a dried biological fluid sample (e.g. in newborn screening of a dried blood sample as per para 0061), wherein the dried biological fluid sample had a volume of no more than 10-20 µL (e.g. taught by Denniff, below, as suggested by Bhattacharjee in para 0101-0103) and no more than 400 ng of genomic DNA is eluted (e.g. as per para 0108);
(b) generating a library of amplicons corresponding to a plurality of target segments of the sample CFTR nucleic acid (e.g. NGS-based sequencing to detect cystic fibrosis mutations in newborn screening as per para 0064 and 0072, targeted NGS as per para 0062 and 0157); and 
(c) detecting the presence or absence of each mutation listed in Table 2 in the library of amplicons using high throughput massive parallel sequencing (e.g. NGS-based sequencing to detect cystic fibrosis mutations as per para 0064 and 0072).  Note that Bhattacharjee teaches achieving “[a]t 10x coverage, NBDX achieved close to 99.8% coverage, and at 1x coverage it achieved 99.99% coverage” in sequencing, therefore, there is reason to believe that all mutations in Table 2 were reasonably detected if they were present (i.e. detected as present or absent).  Such detection (i.e. by sequencing the DNA) identifies virtually all sequences that are present in the sample, whether or not they were documented previously or not.  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes elements that are newly cited or is identical to a product instantly claimed.  In 
Regarding claim 2, Bhattacharjee teaches the above, wherein the dried biological fluid sample is dried plasma, dried serum, or dried whole blood (e.g. as per para 0005-0017, 0095, and 0101).
Regarding claim 3, Bhattacharjee teaches the above, wherein the dried biological fluid sample is collected from a patient via fingerstick (e.g. as per para 0095).  
Regarding claims 6-8, Bhattacharjee teaches the above, wherein the elution is performed for up to 15 minutes at 90ºC, up to 1 hour at 56ºC, or up to 16-18 hours at 56ºC, noting that the reference in para 0107 teaches a wide range of temperatures and times and in accordance with MPEP 2144.05(I), in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  
Regarding claim 11, Bhattacharjee teaches the above, wherein the sample volume of the microsampling device is no more than 10-20 µL (e.g. as per para 0010 and 0103).  
Regarding claim 13, Bhattacharjee teaches the above, wherein about 100 ng to about 400 ng of genomic DNA is eluted from the absorbent tip of the microsampling device (e.g. as per para 0012-0015).  
Regarding claim 16, Bhattacharjee teaches the above, wherein the at least one mutation is associated with cystic fibrosis (e.g. ΔF508 of CFTR as per para 0064).  
claim 17, Bhattacharjee teaches the above, wherein the dried biological fluid sample is obtained from an individual exhibiting cystic fibrosis symptoms, or having a family history of cystic fibrosis or a CFTR mutation (e.g. as per para 0064-0066 and 0088).
Regarding claim 19, Bhattacharjee teaches the above, wherein the plurality of target segments, together, span all coding and non-coding regions of the CFTR gene (e.g. as per par 0236).
Regarding claims 20-21, Bhattacharjee teaches the above, wherein the plurality of target segments further span about 1000 nucleotides of a promoter region immediately upstream of the first exon of the CFTR gene and about 200 to 350 nucleotides immediately downstream of the CFTR gene (e.g. in untargeted genome sequencing as per para 0152-0154).
Regarding claims 22-23, Bhattacharjee teaches the above, wherein the high throughput massive parallel sequencing is performed using pyrosequencing, reversible dye-terminator sequencing, SOLiD sequencing, Ion semiconductor sequencing, Helioscope single molecule sequencing, sequencing by synthesis, sequencing by ligation, or SMRTTM sequencing and wherein the high throughput massive parallel sequencing involves a read depth approach (e.g. HiSeq 2500 as per para 0175 or SOLiD as per 0149).
Regarding claims 4 and 24-27, Bhattacharjee teaches the above, wherein the sample is eluted with Proteinase K in lysis buffer (e.g. as per Example 4) detecting at least one alteration in CFTR as compared to a reference genome (e.g. as per para 0064).
claim 28, Bhattacharjee teaches the above, further selecting the patient for a treatment (e.g. treatment as per para 0064).
However, it is noted that Bhattacharjee is silent on the limitation of extracting genomic DNA samples from at least two dried samples, ligating an adapter to at least one end of the amplicons, and pooling prior to sequencing, as set forth in claims 1, 24, and 28.
Wong teaches that samples (esp. those run on HiSeq systems, as was used by Bhattacharjee) can be multiplexed up to at least 96-fold by ligation of appropriate barcoded indexing adapters to the sequences to be sequenced (e.g. as per the Abstract and the Perform adapter ligation section on pp. 4-5.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to multiplex a plurality of samples in a single run, as per Wong, in the mutation detection method of Bhattacharjee.  One of ordinary skill in the art would have been motivated to do so since Wong teaches that multiplexing provides for increased economy and efficiency of sequencing, as taught by Wong in the Abstract and INTRODUCTION section.
However, it is noted that Bhattacharjee is silent on the limitation of using an absorbant tip from a microsampling device, as set forth in claims 3 and 9, including being a MITRA® tip, as set forth in claim 10.
Denniff teaches the use of MITRA® tips as the microsampling device (e.g. as per the Preparation of VAMS Dried Blood Samples section on page 8490) and collecting blood from finger pricks (e.g. as per pages 8492-8494) at volumes of ~10µL as per the abstract (as set forth in claim 11).
prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to use the MITRA® tips as per Denniff in the screening method of Bhattacharjee.  One of ordinary skill in the art would have been motivated to do so since Denniff teaches that using such a tip “overcomes the area bias and homogeneity issues associated with conventional dried blood spot (DBS) sample” as per the Abstract and the introduction section.  Also noted is that Denniff teaches that the use of MITRA® tips “absorbs a fixed amount of blood (~10 µL)” as per the abstract and that such small volumes “enables sampling from neonates and young children” as per the opening paragraph, which such small volumes are of particular interest to Bhattacharjee for newborn blood screening (e.g. as per para 0095 and 0101-0103).
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
***
Response to Arguments
The 04/06/2021 remarks argue: not all elements are taught.
Applicant's arguments have been fully considered but they are not persuasive for at least the following reasons.
Specifically, the remarks at pages 8-9 assert that “claims 1, 24, and 28 have all been amended to incorporate steps or elements relating to the pooling of individually-indexed patient samples into a combined ‘pool’ of samples” and that “[a]ll of the cited references fail to teach or suggest this feature of the claims.”  In response, it is 

Bhattacharjee et al., Denniff et al., Bedwell, and Wong et al.
Claims 1-4, 6-17, and 19-33 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee et al. (U.S. PGPub 2016/0281166 A1, cited in IDS of 05/15/2020, of record) in view of Denniff et al. (Anal. Chem., 2014, 86:8489-8495, cited in IDS of 05/15/2020, of record) further in view of Bedwell (U.S. 5,840,702, of record), and further in view of Wong et al. (Current Protocols in Molecular Biology 7.11.1-7.11.11, January 2013).
Bhattacharjee in view of Denniff and Wong is relied upon as above, however, it is noted that the reference is silent on the specific anti-cystic fibrosis treatment, as set forth in claim 29.
Bedwell teaches treatment of cystic fibrosis with aminoglycosides (e.g. as per the Abstract, Summary of the Invention, and Bedwell claims).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to treat the patient identified with cystic fibrosis as per Bhattacharjee in view of Denniff using aminoglycosides as per Bedwell.  One of ordinary skill in the art would have been motivated to do so since Bedwell teaches that such treatment is effective in suppressing premature stop-codon mutations in some forms of cystic fibrosis (e.g. as per the Summary of the Invention section in col. 3-4).
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence 
***
Response to Arguments
Applicant does not offer further arguments regarding the above obviousness rejections beyond what was set forth with regard to the 35 U.S.C. § 102 rejection, above.  To the extent that Applicant is merely repeating their previous argument, the Examiner contends that those issues were adequately addressed in the above sections, which are incorporated in their entireties herein by reference.

Bhattacharjee et al., Denniff et al., MacIntyre et al., and Wong et al.
Claims 1-4, 6-11, 13, 16-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee et al. (U.S. PGPub 2016/0281166 A1, cited in IDS of 05/15/2020, of record) in view of Denniff et al. (Anal. Chem., 2014, 86:8489-8495, cited in IDS of 05/15/2020, of record) further in view of MacIntyre et al. (The Lancet, 1991, 338:869-871, of record), and further in view of Wong et al. (Current Protocols in Molecular Biology 7.11.1-7.11.11, January 2013).
Bhattacharjee in view of Denniff and Wong is relied upon as above, however, it is noted that the reference is silent on paternal screening for cystic fibrosis, as set forth in claim 18.
MacIntyre teaches paternal screening for mutations in the CFTR gene (e.g. in the Carrier Screening section on pages 869-870).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to perform the genetic screening as per 
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
***
Response to Arguments
Applicant does not offer further arguments regarding the above obviousness rejections beyond what was set forth with regard to the 35 U.S.C. § 102 rejection, above.  To the extent that Applicant is merely repeating their previous argument, the Examiner contends that those issues were adequately addressed in the above sections, which are incorporated in their entireties herein by reference.

Bhattacharjee et al., Denniff et al., Qiagen®, and Wong et al.
Claims 1-11, 13, 16-17, and 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee et al. (U.S. PGPub 2016/0281166 A1, cited in IDS of 05/15/2020, of record) in view of Denniff et al. (Anal. Chem., 2014, 86:8489-8495, cited in IDS of 05/15/2020, of record) further in view of Qiagen® (Genomic DNA Handbook, et al. (Current Protocols in Molecular Biology 7.11.1-7.11.11, January 2013).
Bhattacharjee in view of Denniff and Wong is relied upon as above, however, it is noted that while the reference teaches a lysis buffer with Tris·Cl, EDTA, and non-ionic detergents (e.g. as per para 0107, 0114, and 0258), it is silent on guanidine hydrochloride, Tween 20, and Triton X-100, as set forth in claim 5.
Qiagen teaches lysis buffer G2 comprising Tris·EDTA, guanidine hydrochloride, Triton X-100, and Tween 20 (e.g. as per page 63), to be used with lysing cells in blood with Proteinase K (e.g. as per pages 22-24).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to perform the genetic screening as per Bhattacharjee and Denniff using the lysis buffer as per Qiagen.  One of ordinary skill in the art would have been motivated to do so since Qiagen’s lysis buffer is a commercially available buffer system designed to work with Proteinase K for lysing blood samples prior to genomic DNA extraction and purification (e.g. their kits “provide an easy, safe, and reliable method for the isolation of pure high-molecular-weight genomic DNA” as per Qiagen page 7) and Bhattacharjee teaches at para 0107 that their methods “can use different lysis buffer compositions”.  
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
***
Response to Arguments
Applicant does not offer further arguments regarding the above obviousness rejections beyond what was set forth with regard to the 35 U.S.C. § 102 rejection, above.  To the extent that Applicant is merely repeating their previous argument, the Examiner contends that those issues were adequately addressed in the above sections, which are incorporated in their entireties herein by reference.

Conclusion
No claims are allowed.
Applicant's amendment has necessitated the new ground(s) of rejection, if any, presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639